Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke Kuipers on 03/22/2022.

The application has been amended as follows: 

Claims 1-3. (previously presented)
Claims 4-5. (cancelled)
Claim 6. (previously presented)
Claim 7. (cancelled)
Claims 8-15. (previously presented)
Claims 16-17. (cancelled)
Claims 18-20. (previously presented)

Claims 23-30. (previously presented)

NOTE: the following two claims were previously improperly numbered.  The only change here is to reflect proper numbering.

31. [[29.]] (currently amended) The robotic medical system of claim 27, wherein the confidence value is affected by respiration of the patient.

32. [[30.]] (currently amended) A robotic medical system for bronchoscopy, the robotic medical system comprising: 
an instrument device manipulator configured to be coupled with a bronchoscope, the bronchoscope configured to be inserted into a bronchial network of a patient, wherein a distal end of the bronchoscope is articulable and the bronchoscope includes a sensor; 
a display; 
at least one computer-readable medium having stored thereon instructions that, when executed, cause one or more processors to: 
cause the display to render a model of the bronchial network of the patient; 
access robotic data, the robotic data including insertion data regarding robotic insertion of the bronchoscope into the bronchial network; 

determine a robot-based estimated state for the bronchoscope based on the insertion data; 
determine a sensor-based estimated state for the bronchoscope based on the sensor data, the sensor-based estimated state associated with a confidence value; 
based on the confidence value, determine a position of the bronchoscope that is at least weighted towards the robot-based estimated state; and 
display the determined position of the bronchoscope relative to the displayed model of the bronchial network.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  No prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Relevant art is found in the attached Notice of References Cited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488